Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 8 September 1782
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)



The Hague september 8. 1782
Gentlemen

I have been informed, that a Motion has been made in the Regency of Amsterdam, that a Sum should be subscribed in Behalf of the City to a Loan which is to be opened for the State of Mary land.
I wish well to the state of Maryland and wish for the Persperity of her Loan: but I am apprehensive that you and I shall be all censured by Congress, if this Motion takes Place and We neglect to apply for the Same Countenance from the City.
I therefore request you to apply privately first and more publickly afterwards, if you judge it proper, to the Regency or some of its Members at least, that if the City thinks proper to encourage this affair, it may begin with the United states.
I really think it would be excellent Policy for the City, to Subscribe a large Sum to the Loan of the United States. They can hire Money, in any Quantity for half the Interest, and there is no Way in which the City of Amsterdam could render So essential a service to their new Allies.
Five Millions of Florins subscribed by Amsterdam to the Loan, would make every American Heart leap for Joy. It would remove all the Difficulties, which now embarrass our Finances. It can scarcely be imagined how much it would aid Us. And it would lay a sure Foundation Of Commerce, between America and your City.
I therefore think, but Submit it at present to your Prudence, that it would be adviseable for you, to petition the Regency to this Effect.
I dont mean to oppose the Views of Mary land nor any other of the Separate States, but I think it will be taken amiss, if any one of the States Should receive a publick Encouragement when all do not.

I have the Honour to be &c with much Esteem and regard &c

